Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-5 and 7-14 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 2 and 7, even though the prior art discloses a portable power supply which provides charging output that can be used to charge external devices or tools, the prior art fails to further teach the inclusion of “…at least two interfaces, each interface for mating and coupling with a battery pack… a first circuit coupled to the input and the at least two interfaces for providing charging power to the battery packs, wherein the first circuit couples the at least two interfaces to the charging circuit in parallel and simultaneously; and a second circuit, different than the first circuit, coupled to the output and the at least two interfaces for providing discharging power to a corded power tool, wherein the second circuit couples the at least two interfaces to the output in series.” in combination with the remaining limitations of independent claims 2 and 7. Dependent claims 3-5 and 8-14 are also allowed.

The examiner found FRY et al. (US 2015/0171632 A1, hereinafter FRY) and KRIEGER et al. (US 2007/0285049 A1, hereinafter KRIEGER) disclose to be the closest prior art of record.
FRY discloses a portable power source includes a housing and a battery receptacle supported by the housing. The battery receptacle is configured to receive a battery. The portable power source also includes a first power tool battery pack port that is configured to receive a first 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859